Citation Nr: 0308198	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  99-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a lung disorder 
(claimed as calcifications along the diaphragm due to 
asbestos exposure).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to March 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a lung disorder due to exposure to asbestos.  
This case was previously before the Board in February 2001, 
at which time it was remanded for additional development of 
the record.  As the requested development has been 
accomplished, the case is again before the Board for 
consideration.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
and action to be taken to substantiate his claim, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.

2.  The service medical records are negative for complaints 
or findings concerning any lung disability.

3.  There is no clinical evidence that the veteran currently 
has a lung disability that is related to service, to include 
exposure to asbestos therein.


CONCLUSION OF LAW

A lung disorder, claimed as calcifications along the 
diaphragm due to asbestos exposure, was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West Supp 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statement of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  By letter 
dated in August 2001, and in the supplemental statement of 
the case issued in January 2003, the veteran was apprised of 
the pertinent provisions of the VCAA and of that evidence he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains a VA clinical opinion as to the etiology of the 
disability at issue.  In addition, the Board notes that 
pursuant to the Board's remand, a VA examination was 
scheduled to determine whether there was a relationship 
between any current lung disability identified and the 
veteran's service, to include any exposure therein to 
asbestos.  However, the veteran, without good cause, failed 
to report for the examination.  The Board also points out 
that the January 2003 supplemental statement of the case set 
forth the provisions of 38 C.F.R. § 3.655 (2002) which 
explained the consequences of a failure to report for a VA 
examination.  Thus, this decision will be based on the 
evidence of record.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

A report of medical history on the enlistment examination in 
March 1961 shows that the veteran had shortness of breath 
that was attributable to sinusitis.  A clinical evaluation of 
the lungs at that time was normal.  On the separation 
examination in March 1965, the lungs and chest were normal.  
A chest X-ray study was negative.  Service personnel records 
disclose that the veteran was a boilerman from November 1964 
to March 1965.

In February 1994, a private physician reported the results of 
a chest X-ray study to the Maritime Asbestosis Legal Clinic.  
It was stated that there were small irregular shaped 
opacities in the right base, accompanied by bilateral pleural 
thickening.  The physician commented that changes such as 
these were often seen following asbestos exposure and were 
compatible with the diagnosis of asbestosis.  

In May 1996, Dr. J. Bunco reported on the results of an 
examination performed at his direction that month.  He 
reviewed the pulmonary function study, and chest X-ray study.  
He concluded that the results of the physical examination, 
the health history of the veteran, his sea service history 
and the test results led to the diagnosis of pleural and 
interstitial disease and that it was a direct result of 
shipboard exposure to asbestos fibers.  A footnote at the 
bottom of the report indicated that members of the Merchant 
Marines were known to have been exposed to asbestos and have 
asbestos related X-ray changes.  

The veteran was referred from the National Maritime Union for 
an evaluation by a private physician in May 1996.  It was 
noted that he was seen for a fit for duty clearance.  The 
veteran denied chest pain, shortness of breath and sputum 
production.  He related that he had worked in the engine room 
of ships from 1967 to 1969 and, in the pump room and the 
engine room under the auspices of the National Maritime Union 
since 1978.  The examiner reviewed a chest X-ray study from 
April 1996, and stated that when compared to the chest X-ray 
study from October 1994, there appeared to be increased 
markings throughout the right lower lung, interstitial in 
type.  The examiner noted that the veteran was a plaintiff in 
a class action asbestos suit.  Following the examination, the 
examiner noted that the chest X-ray study suggested calcified 
plaques that might be asbestos related.  

An undated report notes that a comparison of chest X-ray 
studies from 1994 and 1996 revealed asbestos related pleural 
changes.

A chest X-ray study by the VA in December 1997 revealed some 
linear calcifications along the diaphragm margins that 
coincided with the given clinical history of asbestos 
exposure.

The veteran was afforded a VA respiratory examination in 
December 1998. Neither the claims folder nor the medical 
record was available.  It was noted that the veteran was in 
the Merchant Marines from 1978 to 1995.  He indicated that he 
had undergone annual physicals, but that a finding on a chest 
X-ray study in 1995 was interpreted as showing asbestos 
effect, and he could not pass the examination, and could not 
work for the Merchant Marines.  The veteran stated that while 
on active duty, with the surges of power through the tubes, 
the asbestos would come down off the transporting pipes and 
that is how he felt he was exposed to asbestos.  On 
examination, the lungs were clear to auscultation, and there 
was no wheezing.  A chest X-ray study revealed no pleural 
plaquing or calcification.  The impression was that there was 
no evidence of clinical pulmonary dysfunction and the 
examiner could not make a diagnosis of asbestosis.

As noted above, the veteran failed to report for a VA 
examination in October 2002.

The veteran's records were referred to and reviewed by a VA 
physician in December 2002.  The physician noted that since 
the December 1999 VA examination, the veteran had been seen 
in May 1999, at which time there was no mention of pulmonary 
symptoms, and in June 2000, when he gave a history of 
shortness of breath with dusty environment.  The veteran also 
related at that time that he becomes wheezy.  When he was 
seen in July 2001 and April 2002, there was no mention of 
pulmonary disease, and a pulmonary function study in October 
2002 showed no airway obstruction, and lung volume was 
normal.  The examiner noted that no diagnosis of significant 
pulmonary disease was made at this time.  He commented that, 
with no clinical diagnosis of pulmonary disease made in 
December 1998, and with normal chest X-ray study and a normal 
pulmonary function study, he believed that it was less likely 
than not that the veteran's present minimal pulmonary 
symptoms were related to service, and a diagnosis of 
asbestosis was not established.

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (2002).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied."  (Italics added.)  38 C.F.R. § 3.655(b) 
(2002).

The veteran asserts that service connection is warranted for 
lung disease due to exposure to asbestos while he was on 
active duty.  It is not clear from the record whether the 
veteran asserts that his exposure to asbestos occurred while 
he served in the Merchant Marines following his period of 
active duty.  In any event, the fact remains that such 
service would not qualify as active duty and could not serve 
as a basis for an award of service connection.  See 38 C.F.R. 
§ 3.7 (2002).

The evidence supporting the veteran's claim consists 
primarily of the opinion from Dr. Bunco that the veteran had 
pleural and interstitial disease due to his shipboard 
exposure to asbestos fibers.  In addition, the Board 
acknowledges that the veteran was a boilerman in service.  

Subsequent to the report from Dr. Bunco, however, the veteran 
was afforded a VA  respiratory examination in December 1998.  
Following that examination, it was concluded that there was 
no evidence of clinical pulmonary abnormality.  In addition, 
a VA physician recently reviewed various medical records and 
concluded that there was no pulmonary disease present in the 
record.  He opined that whatever pulmonary symptoms the 
veteran experienced were not likely related to service.  
Further, he stated that a diagnosis of asbestosis could not 
be made.

While there is some medical evidence of record indicating 
that the veteran has findings consistent with a history of 
asbestos exposure, the fact remains that the most current 
evidence specifically refutes the fact that any current lung 
disease is present.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the United States Court of Veterans Appeals noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of competence 
evidence of a present disability, there can be no valid 
claim.  In light of the fact that the opinion obtained by the 
VA in December 2002 was based on a review of the veteran's 
medical records, the Board accords greater weight to this 
conclusion than to the opinion from Dr. Bunco.  His opinion 
was not predicated on a review of anything other than tests 
made in conjunction with that examination.  Accordingly, the 
Board concludes that the weight of the evidence is against 
the claim for service connection for a lung disorder, claimed 
as calcifications along the diaphragm due to asbestos 
exposure.  



ORDER

Service connection for a lung disorder, claimed as 
calcifications along the diaphragm due to asbestos exposure, 
is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

